Citation Nr: 1616944	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for loss of feeling in the toes and feet (also claimed as nerve damage), to include as a result of herbicide exposure.

5.  Entitlement to service connection for loss of feeling in the fingers and hands (also claimed as nerve damage), to include as a result of herbicide exposure.

6.  Entitlement to service connection for constant kidney disability, to include as a result of herbicide exposure.

7.  Entitlement to service connection for erectile dysfunction, to include as a result of herbicide exposure.

8.  Entitlement to service connection for memory loss, to include as a result of herbicide exposure.

9.  Entitlement to service connection for a toenail and finger disability.

10.  Entitlement to service connection for jungle rot.

11.  Entitlement to service connection for dizzy spells.

12.  Entitlement to service connection for a headache disability.

13.  Entitlement to service connection for a genitourinary disability.  

14.  Entitlement to service connection for right shoulder bursitis.

15.  Entitlement to service connection for left shoulder bursitis.

16.  Entitlement to service connection for a right knee disability.

17.  Entitlement to service connection for a left knee disability.

18.  Entitlement to service connection for a left elbow disability.

19.  Entitlement to service connection for cervical spine disability (also claimed as a neck condition).

20.  Entitlement to service connection for lumbar spine disability (also claimed as a back condition).

21.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  The Veteran's awards and citations included the Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantrymans Badge, and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned in January 2016.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Additional evidence was associated with the claims file following the final adjudication of the claims by the RO; however, in an April 2016 statement the Veteran's representative waived initial review of the evidence by the RO pursuant to 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.

2.  Tinnitus is attributable to service.

3.  A right ankle disability was not manifest in service, arthritis of the right ankle was not manifest within one year of service, and there was no link between any right ankle disability and active service.

4.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeals of entitlement to service connection for loss of feeling in the toes and feet, loss of feeling in the fingers and hands, constant kidney problems, erectile dysfunction, memory loss, a toenail and finger disability, jungle rot, dizzy spells, a headache disability, a genitourinary disability, right shoulder bursitis, left shoulder bursitis, a right knee disability, a left knee disability, a left elbow disability, cervical spine degenerative joint disease, lumbar spine degenerative joint disease, as well as entitlement to TDIU, was requested.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in service, was not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A right ankle disability was not incurred in service, was not otherwise related to service, and arthritis of the right ankle may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection loss of feeling in the toes and feet have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for loss of feeling in the fingers and hands have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for constant kidney problems have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

8.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for memory loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

9.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a toenail and finger disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

10.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for jungle rot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

11.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for dizzy spells have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

12.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a headache disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

13.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a genitourinary disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

14.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for right shoulder bursitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

15.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for left shoulder bursitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

16.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

17.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

18.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

19.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for cervical spine degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

20.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

21.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in September 2009 and January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The VLJ clarified the issues, explained the concept of service connection and explored the possibility of outstanding evidence.  The case was held open for 60 days so as to provide the appellant an opportunity to cure any potential evidentiary defect.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his claimed right ankle disability in March 2010 and his claimed bilateral hearing loss disability in April 2010.  The March 2010 examiner concluded that the Veteran did not have a diagnosable right ankle disability and the April 2010 examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or the result of in-service noise exposure.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a complete examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease of the nervous system and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran has alleged that the claimed bilateral hearing loss, tinnitus, and right ankle disabilities, in part, were the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  The tinnitus claim is granted herein.  As to the hearing loss claim, the Board acknowledges in-service noise exposure during combat operations as reported by the Veteran; in addition, to the extent that he reported a decrease in acuity at that time, we accept such lay evidence.  That said, the competent medical evidence of record does not link the in-service noise exposure to the subsequently diagnosed bilateral hearing loss disability.  Similarly, the Board acknowledges the Veteran's two reported in-service right ankle disabilities, but the most competent evidence does not demonstrate that he has a current right ankle disability for which service connection can be granted.

Bilateral Hearing Loss Disability

The Veteran contends that his current bilateral sensorineural hearing loss disability is the result of his in-service noise exposure to explosions, grenades, artillery, and other loud noises, including during combat operations in Vietnam.  AS noted previously, the Board accepts that the appellant was exposed to noise and that he may have noticed a decrease in auditory acuity around the time of combat.  38 U.S.C.A. § 1154.

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's March 1968 pre-induction Report of Medical History included a finding of 35 decibels at 4000 Hertz for the left ear.  The Veteran contends that he was not provided an audiogram on separation from service, but his November 1969 Report of Medical Examination on separation includes audiogram findings that do not show a right or left hearing loss disability for VA purposes.  In a contemporaneous Report of Medical History, the Veteran denied a history of hearing loss or ear trouble.  At that time, he reported a positive history for multiple other problems, such as swollen or painful joints, tooth or gum trouble, shortness of breath, and cramps in the legs.

The Veteran was afforded a VA audiological examination in April 2010.  The examiner noted that the Veteran's hearing on entrance was normal in the right ear and showed a mild loss at 4000 Hertz.  The examiner noted the Veteran's CIB and that in-service acoustic trauma was conceded.  The Veteran reported unprotected in-service noise exposure from artillery, grenades, and explosions.  After service, there was unprotected noise exposure from his work at the post office and as a barber, as well as from hunting, motorcycles, and power tools.  Following examination and testing, the examiner diagnosed a bilateral sensorineural hearing loss disability.  The examiner concluded that it was less likely as not that the Veteran's bilateral hearing loss disability was the result of noise exposure during service.  The rationale was that hearing was clinically normal bilaterally at separation with no threshold shift and the service treatment records were silent for hearing complaints.  The post-service unprotected noise exposure from work at the U.S. Postal Service and recreational exposure from hunting, motorcycles, and carpentry could not be determined.

In his May 2010 notice of disagreement, the Veteran responded to the negative VA medical opinion by stating, "Of course my hearing could be normal during the service as it gets worse with time.  My occupations after the service [were] working the Post Office and being a barber.  There is no loud noise exposure in either of these two areas."

In a July 2010 statement, the Veteran contended that a private audiologist had found a 60 percent hearing loss in one ear and 40 percent in the other.  

A March 2016 private treatment record included a finding of a bilateral sensorineural hearing loss disability for VA purposes; however, the record did not include an opinion as to etiology.

A March 2016 VA treatment record also found a bilateral sensorineural hearing loss disability.  At that time, the Veteran reported increased difficulty hearing high-pitched sounds over the past several years.  No opinion as to etiology was provided.

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from weapons fire both during combat and training.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the April 2010 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service and the absence of complaints of hearing problems in service.  In addition, the examiner indicated that the impact of post-service unprotected noise exposure from work at the U.S. Postal Service and recreational exposure from hunting, motorcycles, and carpentry could not be determined.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As noted above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  He had normal hearing acuity on separation from service and there is no demonstrable hearing loss disability until more than 30 years after separation from service.  Moreover, in his May 2010 notice of disagreement the Veteran conceded that his hearing could have been normal at separation and gotten worse over time.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's combat and training noise exposure and a denial of a history of hearing loss or ear problems on separation from service, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his service, the Board finds that the opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the April 2010 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board also is cognizant of the arguments advanced that the Veteran's post-service occupations did not involve significant noise exposure and that the in-service noise exposure was significantly greater.  Even presuming the accuracy of those contentions there is not competent evidence linking the Veteran's hearing loss disability, diagnosed multiple decades after service, to his in-service noise exposure - particularly in light of the Veteran's reports of gradual onset and worsening of hearing problems over time.

Finally, the Board recognizes that at entrance the Veteran's hearing acuity in the left ear was measured at 35 decibels at 500 Hertz, which the Court in Hensley indicated constitutes some level of hearing loss.  The Veteran's overall hearing acuity, however, did not rise to the level of a hearing loss disability for VA purposes.  As such, the Veteran did not have a pre-existing hearing loss disability and is presumed to have entered service in sound condition.  Moreover, the April 2010 VA examiner took into account the decreased left ear hearing acuity at entrance in reaching the above-discussed opinion.

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  The Veteran does not contend that he experienced ongoing hearing problems from service (other than tinnitus) and, to the extent that his contentions can be read as implicitly raising such a claim, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the April 2010 VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for a bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Tinnitus Disability

The Veteran contends that his current tinnitus disability was incurred during service.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of tinnitus.

During his April 2010 VA audiological examination, the Veteran indicated that tinnitus had been "Present for [a] long time," but did not indicate onset in service.  As such, the examiner concluded it was less likely as not that the current tinnitus was the result of in-service noise exposure.  In addition, the examiner noted the lack of complaints of tinnitus in the service treatment records.

In an undated statement, received by VA in August 2010, the Veteran reported having experienced tinnitus since his service.  The ringing was constant.

A March 2016 VA treatment record included the Veteran's reports of constant bilateral tinnitus, with an onset of around 45 years previously.  

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a)  where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, reports of tinnitus during combat operations, and several reports of a continuity of symptomatology from service.  The Board is somewhat troubled by the Veteran's somewhat inconsistent reports as to the timing of onset of tinnitus, as he has at times indicated that he could not remember if tinnitus started during service.  However, in light of the documented acoustic trauma, including during combat operations, the Veteran's competence to diagnose a tinnitus disability, and his generally consistent reports of onset in service and continuity thereafter, the Board concludes that entitlement to service connection is warranted.  

In reaching that conclusion, the Board acknowledges that the April 2010 VA examiner did not find a link between the Veteran's tinnitus and service.  That finding, however, was based on the Veteran's somewhat unclear statement of having experienced tinnitus for a "long time," which does not preclude in-service incurrence.  In any case, the Board does not find the examiner's opinion to be more probative than the Veteran's reports regarding the onset and continuity of his tinnitus disability.  

Right Ankle Disability

The Veteran contends that he has a current right ankle disability that was incurred in or is otherwise related to his military service. 

An April 1968 service treatment record documented a two-day history of right ankle pain and swelling.  X-rays were negative for a fracture and he was prescribed a Gelocast, pain medication, and limitation of activities for five days.  In June 1968, the Veteran again sprained his right ankle, with associated bruising and swelling.  A June 1968 x-ray was negative for a right ankle fracture.  His November 1969 Report of Medical History on separation included a reported history of swollen or painful joints and a notation of "cracked ankle."  A contemporaneous Report of Medical Examination included normal findings for the bilateral lower extremities.  

The Veteran was afforded a VA examination in March 2010.  He described injuring his right ankle in service after stepping on a rock.  He indicated that the doctor at the time told him it was "cracked."  He re-cracked it in 1969 getting out of a helicopter.  After service, he cracked the ankle three more times.  The Veteran described an 18 year history of right ankle pain that had increased 6 years previously when he broke it stepping off the deck of his son's house.  The examiner noted that x-rays from October 2009 showed no acute fracture or dislocation, with a preserved ankle mortise and unremarkable soft tissues.  The impression was unremarkable right ankle examination.  The diagnosis was right ankle arthralgia.  The examiner concluded that it was at least as likely as not that the right ankle arthralgia was caused by or the result of service.

In his May 2010 notice of disagreement, the Veteran reported that he had broken his right ankle twice during service.

A July 2010 statement from the Veteran indicated that he had "cracked" his right ankle on his way to taking a PT test.  The medical professional described the ankle that way the next day when the Veteran went on sick call.  He subsequently cracked his ankle again in Vietnam jumping out of a helicopter and was air lifted to the rear the next day.  Since that time, he had done the same thing to his ankle on four occasions.  He described one occasion while walking his mail route for the U.S. Postal Service he stepped off a curb onto an icy street and cracked his ankle again.  In 1983, he cracked his ankle again stepping off the rubber on the mound while throwing batting practice for his son's baseball team.  In 1991, he cracked his ankle while playing softball.  After opening a school of hair design in September 1996, the Veteran had to walk more and began experiencing constant ankle pain, resulting in a limp.  In December 2004, while helping his son build a deck he cracked his ankle again when he stepped off the two-foot high deck on to level ground.  Thereafter, the Veteran described ongoing ankle pain.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a right ankle disability.

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his right ankle claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have a current right ankle disability due to identified disease or injury during any period of his appeal. 

The Board has considered the Veteran's assertions that he has a current right ankle disability that is related to his service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing weakness, pain, or other symptoms in the right ankle.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board acknowledges the Veteran's reports of having "cracked" his right ankle on two occasions in service and up to four times after service.  He claims that a medical provider told him he had "cracked" the ankle at the time of his initial injury in service.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  In this case, however, on both in-service occasions x-rays showed no evidence of fracture or break and in each case he was diagnosed with an ankle sprain.  We accept that the appellant had some form of ankle injury, regardless of classification.

However, there must be residual disability resulting from identified disease or injury.  As such, the Board finds the most probative evidence as to the Veteran's chronic right ankle problems to be the finding of the April 2010 VA examiner of right ankle arthralgia.  The most recent x-rays of record, from October 2009, showed no evidence of dislocation or current or healed fractures.  The Veteran's four post-service sprains or other right ankle injuries have not been identified as a chronic disability, rather than simply acute and discrete injuries.  As such, the Board finds that pathology sufficient to produce the arthralgia has not been identified.  

The Board again notes that potential evidentiary defects were identified during the hearing and the appellant was provided an opportunity to cure such defects.  

As the preponderance of the evidence is against finding a current right ankle disability due to disease or injury, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Withdrawal of Claims of Entitlement to TDIU and Entitlement to Service Connection for Loss of Feeling in the Toes, Feet, Fingers, and Hands; Constant Kidney Problems; Erectile Dysfunction; Memory Loss; A Toenail and Finger Disability; Jungle Rot; Dizzy Spells; A Headache Disability; A Genitourinary Disability; Right and Left Shoulder Bursitis; Right and Left Knee Disabilities; A Left Elbow Disability; and Cervical and Lumbar Spine Degenerative Joint Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes that an October 2012 statement of the case (SOC) included, in relevant part, the issues of entitlement to service connection for loss of feeling in the toes and feet, loss of feeling in the fingers and hands, constant kidney problems, erectile dysfunction, memory loss, a toenail and finger disability, jungle rot, dizzy spells, a headache disability, a genitourinary disability, right shoulder bursitis, left shoulder bursitis, a right knee disability, a left knee disability, a left elbow disability, cervical spine degenerative joint disease, and lumbar spine degenerative joint disease, as well as the issue of entitlement to TDIU.  The Veteran properly appealed these issues in his November 2012 substantive appeal.  However, the Veteran subsequently indicated during his January 2016 Board hearing that he wished to withdraw his appeal of those issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to TDIU and entitlement to service connection for loss of feeling in the toes and feet, loss of feeling in the fingers and hands, constant kidney problems, erectile dysfunction, memory loss, a toenail and finger disability, jungle rot, dizzy spells, a headache disability, a genitourinary disability, right shoulder bursitis, left shoulder bursitis, a right knee disability, a left knee disability, a left elbow disability, cervical spine degenerative joint disease, and lumbar spine degenerative joint disease have been properly withdrawn by the Veteran and the claims are dismissed.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right ankle disability is denied.

The appeal regarding the claim of entitlement to service connection for loss of feeling in the toes and feet (also claimed as nerve damage) is dismissed.

The appeal regarding the claim of entitlement to service connection for loss of feeling in the fingers and hands (also claimed as nerve damage) is dismissed.

The appeal regarding the claim of entitlement to service connection for constant kidney problems is dismissed.

The appeal regarding the claim of entitlement to service connection for erectile dysfunction is dismissed.

The appeal regarding the claim of entitlement to service connection for memory loss is dismissed.

The appeal regarding the claim of entitlement to service connection for a toenail and finger disability is dismissed.

The appeal regarding the claim of entitlement to service connection for jungle rot is dismissed.

The appeal regarding the claim of entitlement to service connection for dizzy spells is dismissed.

The appeal regarding the claim of entitlement to service connection for a headache disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a genitourinary disability is dismissed.  

The appeal regarding the claim of entitlement to service connection for right shoulder bursitis is dismissed.

The appeal regarding the claim of entitlement to service connection for left shoulder bursitis is dismissed.

The appeal regarding the claim of entitlement to service connection for a right knee disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a left knee disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a left elbow disability is dismissed.

The appeal regarding the claim of entitlement to service connection for cervical spine degenerative joint disease (also claimed as a neck condition) is dismissed.

The appeal regarding the claim of entitlement to service connection for lumbar spine degenerative joint disease (also claimed as a back condition) is dismissed.

The appeal regarding the claim of entitlement to TDIU is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


